Prepared by and after recording return to: Michael Van Voorhis, Esquire Troutman Sanders LLP P.O. Box 1122 Richmond, Virginia23218-1122 FHLMC Loan No. 534381278 Grove at Swift Creek Tax Map ID/Tax Parcel Number: 722-693-5760 MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (VIRGINIA – REVISION DATE 03-31-2008) MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (VIRGINIA – REVISION DATE 03-31-2008) NOTE TO CLERK:This Deed of Trust is part of a $156,295,000.00 multi-state financing, which is secured by mortgages and deeds of trust on real estate both inside and outside of Virginia.The total value of the real estate in all jurisdictions is $175,521,000.00.Therefore, under Virginia Code Section 58.1-803(B), the recordation tax on this Deed of Trust shall be only upon such proportion of the total debt secured as the value of the property located in Virginia bears to the value of all property securing the entire debt.The value of the property located in Virginia is $20,725,800.00, which is 11.808% of the total value of all property securing the entire debt.Therefore, Virginia recording tax on this Deed of Trust should be based on $18,455,313.60, which is 11.808% of THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the "Instrument") is made to be effective as of the 16th day of December, 2009, by NLP SWIFT CREEK, LLC, a limited liability company organized and existing under the laws of Delaware, whose address is c/o NTS Development Company, 10172 Linn Station Road, Louisville, Kentucky 40223, as grantor ("Borrower"), to MARK S. SHIEMBOB, a resident of Richmond, Virginia, whose business address is c/o Troutman Sanders LLP, 1001 Haxall Point, Richmond, Virginia 23219, as trustee("Trustee"), for the benefit of
